Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4, 5, 7, 10, 13 are allowed.
Xiao et al. (US 2012/0176359) discloses a method for driving a display panel, wherein a transition period is inserted between displaying two neighboring frames, at least one row of pixels of the display panel is switched on in the transition period, a liquid crystal display, which is used for a liquid crystal display of a charge sharing mode, comprises: inputting a driving voltage for turning on a gate to the gate line of the L-th row in a black frame insertion timing, which is timing when charge sharing is conducted among data lines from the gates on the gate line of the L-th row are turned off in the current frame until they are turned on in the next frame, wherein, 1<L.ltoreq.N, N is the total number of the gate lines of the liquid crystal display panel, and L is an integer (see figs. 6, 10; In the driving device and the driving method for the liquid crystal display provided by the embodiments of the present disclosed technology, in the condition of charge sharing among data lines, gate line of each row of the liquid crystal display is turned on in its corresponding black frame insertion timing, the source data corresponding to gate line of each row of the liquid crystal display panel is neutralized in the black frame insertion timing to approximate the common electrode voltage, so that the display effect of this row is equivalent to that when black data is inserted, wherein in n=1). 

Xiao et al. (US 2012/0176359) discloses the method of claim 1, FIG. 4(b), TP is a latch output signal provided by the timing controller. The rising edge of the TP controls a source data latch in the source driver to latch the source data, while controlling the charge sharing device to conduct charge sharing act. The falling edge of the TP controls a source output control circuit in the source driver to output the source data from a source data buffer onto the liquid crystal display panel. In detail, the acts for controlling the charge sharing device to conduct charge sharing are as follows. The switch circuits disposed between the adjacent output terminals of the source driver are turned on. That is, when TP is at the rising edge, the source data latch in the source driver latches the source data, and the switch circuits K1, K2 . . . are turned on to conduct the charge sharing act, so that the source data output from the source data output terminal of the source driver is neutralized to approximate the common electrode voltage. And Wengyang et al. discloses the rotation time from white to black is about 9ms, which is longer than the rotation time from black to white (about 3ms). Therefore, for a 120HZ panel, the display time per frame is 1 second/120 frames=8.33ms, the steady state time from black to white is 8.33‐3=5.33ms, and the steady state time from white to black is 0.
Miyake et al. (US 2011/0175941) discloses the still image signal writing period illustrated in FIG. 5D, the second image signal is written into the reflective pixel portion 105 and the second image signal is also written into the light-transmitting pixel portion 104. Although the backlight is not operated in the still image signal holding period illustrated in FIG. 5E, an image might be dark and difficult to see owing to insufficient reflection of light in the reflective pixel .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623